Filed 10/26/22 In re L.S. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re L.S. et al., Persons                                   B319078
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                   Super. Ct. No.
                                                             19CCJP02139A–B)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

R.D.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Tamara Hall, Judge. Affirmed.
      Jamie A. Moran, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy
Assistant County Counsel, for Plaintiff and Respondent.

                 _____________________________

                        I. INTRODUCTION

       R.D. (mother) appeals from an order terminating her
parental rights over her children, older child (born in 2008) and
younger child (born in 2009). Mother seeks a reversal and
remand for compliance with the inquiry and notice requirements
of the Indian Child Welfare Act of 1978 (ICWA; 25 U.S.C. § 1901
et seq.) and related California statutes (Welf. & Inst. Code, § 224
et seq.).1 We affirm.

                        II. BACKGROUND2

       La.S. is older child’s presumed father and F.H. is younger
child’s alleged father. Mother has another child, L.K. (born in



1     Further statutory references are to the Welfare and
Institutions Code.

2     Because the sole issue on appeal concerns the juvenile
court’s and the Los Angeles County Department of Children and
Family Services’s (the Department) compliance with ICWA and
related California law, we limit our recitation of facts to those
relevant to that compliance issue, except as is necessary for
context.




                                 2
2002), who resided in Atlanta, Georgia with her father, whose
whereabouts were unknown.
       On April 4, 2019, the Department filed a dependency
petition for the children. At the detention hearing on April 5,
2019, mother filed a Parental Notification of Indian Status form
(ICWA-020), which indicated that she may have Cherokee
ancestry through maternal grandmother and Cheyenne ancestry
through maternal grandfather.
       On May 23, 2019, the Department interviewed maternal
grandmother about mother’s claim of Indian ancestry. The
Department included the information it obtained from her in the
ICWA-030 notices that it sent to the Secretary of the Interior, the
Bureau of Indian Affairs, and the three Cherokee and two
Cheyenne tribes in the Federal Register. Those notices included
information about the names, birthdate, places of birth, dates
and places of death, and tribal identifications for maternal
grandmother, maternal grandfather, two maternal great-
grandmothers, and two maternal great-grandfathers.
       On May 24, 2019, older child’s presumed father appeared at
the adjudication hearing and filed an ICWA-020 indicating that
he was “not sure” whether he had Indian ancestry on paternal
grandmother’s side. The Department subsequently contacted
older child’s paternal grandmother, who reported having no
knowledge of any Native American ancestry and no knowledge of
anyone who could provide further information. The Department
then sent additional notices to the Secretary of the Interior, the
Bureau of Indian Affairs, and the three Cherokee and two
Cheyenne tribes in the Federal Register.
       Younger child’s alleged father’s whereabouts were
unknown and the Department was unable to contact him.




                                3
       On July 19, 2019, the juvenile court declared the children
dependents of the court under section 300, subdivisions (a) and
(b)(1), and removed them from parental custody.
       Mother appealed. (In re L.S. (Mar. 10, 2020, B299673)
[nonpub. order].) Her sole contention in that appeal was that the
Department had failed to notice the Cheyenne River Sioux tribe.
The Cheyenne River Sioux was a Sioux, not a Cheyenne, tribe.
While the appeal was pending, the juvenile court ordered the
Department to provide notice to the Sioux tribes and this court
dismissed the appeal as moot. (In re L.S., supra, B299673.)
       On March 25, 2020, the Department sent ICWA notices to
the Sioux tribes.
       On September 28, 2020, the juvenile court terminated
reunification services and set the matter for a section 366.26
hearing.
       By July 2021, all but one tribe had responded, indicating
that the children were not tribal members or eligible for
membership, and that ICWA did not apply.
       As to the remaining tribe, the Oglala Sioux, on
July 1, 2021, a tribal representative orally reported that none of
the family members was enrolled with the tribe but explained
that the tribe, which was still in the process of responding to
2018 inquiries, would not be providing a written response. The
Department also re-sent the ICWA-030 notices to the Oglala
Sioux, but did not receive a response.
       On March 11, 2022, the juvenile court found that ICWA did
not apply.
       On March 11, 2022, the juvenile court held the section
366.26 hearing and terminated mother’s parental rights. Mother
timely appealed.




                                4
                         III. DISCUSSION

        Mother’s sole argument on appeal is that the Department
did not comply with its duty of initial ICWA inquiry under
section 224.2, subdivision (b). Specifically, mother contends that
the Department did not adequately interview maternal
grandmother, older child’s paternal grandmother, the children’s
sibling L.K., and younger child’s alleged paternal grandmother
and relatives.
        The Department’s inquiry duties under ICWA are well
established. Section 224.2 “‘“creates three distinct duties
regarding ICWA in dependency proceedings. First, from the
[Department]’s initial contact with a minor and his family, the
statute imposes a duty of inquiry to ask all involved persons
whether the child may be an Indian child. (§ 224.2, subds. (a),
(b).) Second, if that initial inquiry creates a ‘reason to believe’ the
child is an Indian child, then the [Department] ‘shall make
further inquiry regarding the possible Indian status of the child,
and shall make that inquiry as soon as practicable.’ (Id., subd.
(e), italics added.) Third, if that further inquiry results in a
reason to know the child is an Indian child, then the formal
notice requirements of section 224.3 apply. [Citations.]”
[Citation.]
        “‘At the first step, “[s]ection 224.2, subdivision (b) specifies
that once a child is placed into the temporary custody of a county
welfare department, such as the [Department], the duty to
inquire ‘includes, but is not limited to, asking the child, parents,
legal guardian, Indian custodian, extended family members,
others who have an interest in the child, and the party reporting




                                   5
child abuse or neglect, whether the child is, or may be, an Indian
child.’” [Citation.]’ [Citation.]
       “We review claims of inadequate inquiry into a child’s
Indian ancestry for substantial evidence. [Citation.]” (In re H.V.
(2022) 75 Cal.App.5th 433, 437–438.)
       We first consider mother’s contention that the Department
failed adequately to interview maternal grandmother about the
children’s Indian heritage. A social worker interviewed maternal
grandmother on May 23, 2019, and obtained information that led
to the Department’s sending of detailed notices to the Cheyenne,
Cherokee, and Sioux tribes, the Secretary of the Interior, and the
Bureau of Indian Affairs. All tribes responded that the children
were not Indian children and would not qualify for Indian tribal
membership. To the extent mother contends that
notwithstanding maternal grandmother’s information about the
children’s possible Indian heritage, the Department was required
to further ask about other available relatives and then
presumably interview them, we conclude that the duty of inquiry
does not require such a rote and exhaustive process particularly
where, as here, maternal grandmother’s information about
possible Indian heritage resulted in the Department sending
numerous notices to tribes, which included information about
maternal grandmother, maternal grandfather, two maternal
great-grandmothers, and two maternal great-grandfathers. (See
In re A.M. (2020) 47 Cal.App.5th 303, 323 [“ICWA does not
obligate the court or [the Department] ‘to cast about’ for
investigative leads”].)
       We also reject mother’s next contention that a remand is
appropriate because the Department did not interview the
children’s sibling, L.K. Mother does not explain how L.K. would




                                6
have any more knowledge about the children’s Indian ancestry
than mother or maternal grandmother or why the failure to
interview L.K. rendered the Department’s already meaningful
and thorough inquiry deficient.
        Similarly, we reject mother’s contention that the
Department, after learning from older child’s paternal
grandmother that she did not know of any other relatives who
would have knowledge of Indian ancestry, should nonetheless
have obtained contact information for other unnamed yet
purportedly “available extended family members.” (See In re
A.M., supra, 47 Cal.App.5th at p. 323 [“There is no need for
further inquiry if no one has offered information that would give
the court or [the Department] reason to believe that a child might
be an Indian child. This includes circumstances where parents
‘fail[] to provide any information requiring followup’ [citations] or
if the persons who might have additional information are
deceased [citation], or refuse to talk to [the Department]”].)
        Finally, as to mother’s contention that the Department was
required to interview younger child’s alleged paternal relatives,
we disagree. Younger child’s alleged father was not present
throughout these proceedings. He did not acknowledge or
establish paternity and, according to alleged paternal
grandmother, younger child’s alleged father had refused to accept
younger child as his child. Under ICWA, “extended family
member” is defined as the “child’s grandparent, aunt or uncle,
brother or sister, brother-in-law or sister-in-law, niece or nephew,
first or second cousin, or stepparent.” (25 U.S.C. § 1903(2).)
Here, the Department had no obligation to interview the alleged
father’s relatives as they were not “extended family members”
within the meaning of ICWA. (See 25 U.S.C. § 1903(9) [excluding




                                  7
from the definition of “parent” unwed fathers whose “paternity
has not been acknowledged or established”]; § 224.1, subd. (c)
[adopting federal definition of “parent”]; see also In re Daniel M.
(2003) 110 Cal.App.4th 703, 708–709 [describing methods for
unwed fathers to establish or acknowledge paternity].)
Substantial evidence supports the juvenile court’s finding that
the Department complied with its duty of initial inquiry under
ICWA.

                        IV. DISPOSITION

      The order terminating parental rights is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                 8